Citation Nr: 1227725	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the colon, to include diverticulitis and/or diverticulosis.

2.  Entitlement to an evaluation in excess of 10 percent prior to March 15, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 20 percent for prostatitis.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to August 1992.  This service included three tours of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, Roanoke, Virginia, and Atlanta Georgia.  

In January 2004, the RO in Huntington, West Virginia, in pertinent part, continued a 10 percent evaluation for degenerative arthritis of the cervical spine, continued a 10 percent evaluation for prostatitis, denied entitlement to service connection for hypertension, and denied the Veteran's application to reopen a claim for diverticulosis.  In July 2004, the Veteran submitted a statement in which he requested that his claims for diverticulosis, cervical spine, hypertension, and prostatitis be reconsidered.  The Board finds that this statement should be construed as a notice of disagreement with respect to his claims.  38 C.F.R. § 20.201.  He also requested a higher evaluation for a service-connected left knee condition and service connection for post traumatic stress disorder (PTSD).  

In February 2005, the RO in Roanoke, Virginia, increased the evaluation for prostatitis to 20 percent disabling effective July 28, 2004, continued 10 percent evaluations for the Veteran's left knee disability and cervical spine disability, declined to reopen a claim for diverticulosis, and denied service connection for hypertension and PTSD.

In May 2005, the RO in Roanoke, Virginia, assigned a 100 percent evaluation for the left knee from February 9, 2005 to April 1, 2005, with a 10 percent evaluation assigned thereafter, and also continued the previous denial of service connection for diverticulosis.  In June and August 2005, the Veteran submitted notices of disagreement with the decisions regarding PTSD, the cervical spine, and diverticulosis.  

In June 2007, the RO issued a statement of the case with respect to the issues of entitlement to service connection for PTSD, the evaluation of the cervical spine disability, and whether there was new and material evidence to reopen a claim for diverticulosis.  In July 2007, the Veteran submitted his substantive appeal.

In October 2007, the RO in Atlanta, Georgia, in pertinent part continued the 20 percent evaluation for prostatitis.

In November 2011, the Board granted entitlement to service connection for PTSD, reopened the claim of entitlement to service connection for diverticulitis (formerly styled as diverticulosis), and remanded the claims of entitlement to service connection for diverticulitis and the evaluation of the cervical spine disability for further development and adjudication.

In February 2012, the VA Appeals Management Center in Washington, D.C., increased the evaluation of the Veteran's cervical spine disability to 20 percent disabling, effective March 15, 2011.  

In February 2012, the Veteran submitted additional evidence that was accompanied, in a May 2012 statement of the Veteran's representative, by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.

The Veteran's increased rating claims remain in controversy because the ratings  remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Board notes that the Veteran's claim of entitlement to service connection for diverticulosis was originally denied by the RO in March 1994.  At that time it was styled as a claim of entitlement to service connection for diverticulosis.  In addition, the claim was styled as a claim for diverticulosis in rating decisions dated in January 2004, February 2005, and May 2005.  Along the way it became styled as a claim for diverticulitis, and in November 2010, it was styled as such by the Board.  In this regard, the Board notes that diverticulosis and diverticulitis, despite the similarity in name, are two different disabilities.  And the Veteran, in his February 2012 statement to the Board, indicated that his claim is one for diverticulosis and not diverticulitis.  As the claim has consistently been based on  the same set of symptoms and medical records, however, the Board finds that the claim is one and the same. Therefore, the Board has recharacterized the issue above as service connection for a disability of the colon, to include diverticulitis and/or diverticulosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a July 2006 VCAA notification letter, the RO indicated that the Veteran had filed claims for an increase in service-connected chronic peptic ulcer disease, scar right hand and right elbow, left knee pain, surgery right great toe, and prostatitis.  The letter also indicated that there were claims of entitlement to service connection for hemorrhoids, bilateral hearing loss, tinnitus, right knee pain, diverticulosis, 4th left finger, multiple joint arthritis, head injury, heart murmur, PFB, and left eye injury.  In October 2007, the RO addressed the Veteran's prostatitis, left knee, right great toe, scar, and ulcer claims, and the diverticulosis claim was already under appeal.  The record does not indicate that the other claims were addressed.  The RO should therefore contact the Veteran and request clarification regarding whether the Veteran wishes to pursue any of the remaining claims noted in the July 2006 notification letter.  

The issues of entitlement to service connection for a disability of the colon, to include diverticulitis and/or diverticulosis, entitlement to service connection for hypertension, and entitlement to an evaluation in excess of 20 percent for prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 15, 2011, degenerative arthritis of the cervical spine was manifested by limitation of motion with pain and some flare-ups, but without objective evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position; moderate limitation of motion; forward flexion of  the cervical spine greater than 15 degrees but not greater that 30 degrees or, the combined range of motion of the cervical spine not greater than 170 degrees or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis spine; or incapacitating episodes.

2.  From and after March 15, 2011, degenerative arthritis of the cervical spine is manifested by limitation of motion with pain and some flare-ups, but without objective evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar or entire spine; or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 15, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the cervical spine, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in November 2004, July 2006, August 2007, and November 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his cervical spine claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Analysis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In this regard, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Board notes that, the Court has recently held that the application of  38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Finally, where laws or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Here, the Veteran's cervical spine disability is currently evaluated as 10 percent disabling prior to March 15, 2011, and 20 percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242.  The Board also notes that the Veteran filed his claim for increase rating in April 2003.  Accordingly, the Board will quickly outline the relevant criteria.  

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated under Diagnostic Code 5292, in effect until September 26, 2003, which provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A 40 percent evaluation requires severe limitation of motion.  

Effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.  

Finally, effective on September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective on September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, 

a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 30 degrees but not greater that 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, 

a 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 

a 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine. 

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine  provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine  provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V.

Note 3 to the General Rating Formula for Diseases and Injuries of the Spine  provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 to the General Rating Formula for Diseases and Injuries of the Spine  provides that each range of motion measurement is to be rounded to the nearest five degrees.

Note 5 to the General Rating Formula for Diseases and Injuries of the Spine  provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula for Diseases and Injuries of the Spine  provides that disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Board notes that the Rating Schedule was not revised with respect to those provisions governing arthritis such as DC 5010 and 5003.  According to DC 5010, arthritis due to trauma that is substantiated by x-ray findings will be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

The medical evidence in this case consists primarily of post-service treatment records and VA examinations dated in November 2004 and March 2011.

The Veteran was examined in connection with his cervical spine in November 2004.  The Veteran reported an onset of pain in 1993, located in the neck and shoulders.  The Veteran reported that his neck and shoulders ached all the time and that there was also sharp pain with movement and shooting pain in the back and shoulders at certain times.  The Veteran indicated that he had flair ups of pain that were severe every two to three months and that lasted for a few weeks.  The Veteran was noted to treat his neck with ice, heat, and rest.  The Veteran indicated that his neck caused problems with recreational activities and that he missed approximately 6 days of work in the past year.  The Veteran also reported dizziness in connection with his neck pain.  There was no history of falls, trauma, or injury and no history of surgery to his neck.  Upon examination, the Veteran had diffuse pain throughout the cervical spine.  Spurling and compression tests were negative.  Upon testing range of motion, the examiner found that the Veteran was unable to forward flex the neck to 40/45 degrees before pain set in, extension 20/45 degrees was secondary to pain, left and right lateral flexion was noted to be 30/45 degrees, due to pain limiting the rest for full range of motion, and left lateral rotation was 40/80 and right lateral rotation was 50/80 degrees, both secondary to pain.  Passive range of motion was the same, with the exception of forward flexion which was 45/45, and extension, which was 45/45.  Upon neurological examination, there was no decreased sensation anywhere, and normal sensation for the neck region.  An MRI dated in June 2003 indicated moderate right and mild left neural foramina at C4-C5 region.  X-rays dated January 2004 showed degenerative joint changes markedly at C5-C6 and C6-C7 level and also an anterior osteophyte formation at the C5-C6 level, but no evidence of neural foraminal narrowing bilaterally.  The Veteran was found to have degenerative joint disease of the cervical spine.  

The Veteran was again examined by VA in March 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.   The Veteran reported that his neck started to hurt him 30 years ago.  He reported that he fell off of a tank in Vietnam and that the onset of the pain was instant and that it gradually worsened.  The pain did not radiate.  The Veteran reported that he did have bladder incontinence and that he used disposable briefs four times a day.  The Veteran reported daily pain that was constant.  He reported that the pain was 7/10 and sharp, achy, and throbbing.  The Veteran denied physician directed bed rest or incapacitating episodes.  The Veteran was unable to walk more than 1/4 mile a day, unable to run, unable to stand for more than 10 minutes, unable to sit for more than 2 minutes, and unable to lift more than 15-20 pounds.  The Veteran last worked in 2005.  He reported that he stopped working secondary to PTSD.  Upon examination, the Veteran walked with a limped gait. Muscle strength was 5/5 in upper and lower extremities, with normal sensation to light touch in upper and lower extremities bilaterally.  Reflexes were 2+ in elbows, knees, and ankles.  The back had normal curvature, and examination revealed normal posture, no spasms palpated, no tenderness to palpation of paraspinal process, negative straight leg extensions bilaterally, strength of 5/5, with good tone and no atrophy noted.  Range of motion of the cervical spine was forward flexion 0-50 degrees with pain, extension of 0-20 degrees with pain, right and left lateral flexion of 0-20 degrees with pain, and right and left lateral rotation of 0-30 degrees with pain.  There was no decrease with repetitive movement and no Deluca.  The examiner indicated that there was no decreased range of motion except as noted, and that there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  An MRI dated March 2010 indicated multilevel degenerative changes worst at C4-C5 and C5-C6 without evidence of myelopathic change, and findings compatible with hemangioma of the C6 vertebral body.  It was noted that there had not been a significant change in the MRI appearance as compared to the study of 2005.  The Veteran was diagnosed with multilevel degenerative changes worst at C4-C5 and C5-C6.  The examiner stated that the Veteran's neck disability did not show significant progression since 2005 and that it was the examiner's opinion that the neck condition was mild.  It was the examiner's opinion that the degree to which pain should significantly limit functional impairment during flare ups or on use is at forward flexion of 50 degrees, extension of 20 degrees, left and right lateral flexion at 20 degrees, and right and left lateral rotation at 30 degrees.  Finally, the examiner opined that there was no clinical or objective findings to support the diagnosis of nerve involvement.  

The Veteran's outpatient records were also reviewed.  These records do not indicate symptoms worse that those discussed in the examination reports noted above.  

May 2003 x-rays of the cervical spine revealed some degenerative changes present.  Mild uniform disc space narrowing at C2-C3, C3-C4, and C4-C5.  Minimal right sided foraminal encroachment was seen at C4-C5.  The Veteran was given an impression of degenerative changes, mild narrowing of the C2 through C5 disc spaces, and minimal foraminal encroachment on the right at C4-C5.

In April 2004, the Veteran was seen for his neck pain.  He also had recurrent pain in the right arm for 12 years and some reported numbness and tingling in both hands.  The Veteran reported no bowel or bladder dysfunction.  An MRI revealed broad based bulge at C4-5 with slight central narrowing and foraminal narrowing right more than left, and C6 benign hemangioma.  Strength was 5/5 in the upper extremities bilaterally throughout, pronator drift was negative and sensation was intact to touch bilaterally.  Neck pain was elicited on left and right rotation of the head.  The Veteran was diagnosed with degenerative disc disease cervical spine.

In May 2004, the Veteran was diagnosed with spinal stenosis in the cervical region, and complaints of pain for the past 20 years.  A July 2004 treatment note indicated that the Veteran had a history of neck pain and that he had occasional numbness and tingling of both hands.  He was known to have broad based disk at C4-5.  

An MRI of the cervical spine dated in March 2008 indicated mild bilateral foraminal stenosis secondary to osteophytes at C3-C4, mild posterior central bulging of the intervertebral disc and bilateral neural foraminal stenosis secondary to osteophytes at C4-C5, minor foraminal stenosis secondary to osteophytes, but no evidence of herniated disc, at C5-C6, hypersensitivity on T1 WI and T2 WI the entire vertebral body of C6 most likely representing hemangioma and mild to posterior bulging of the intervertebral discs at C6-C7 on the right .

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent prior to March 15, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the cervical spine is not warranted in this case.  

Under the criteria in effect until September 2003, a higher evaluation required muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, or severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  In the alternative, a higher evaluation could also be assigned prior to September 2003 for back disability manifested by moderate or severe limitation of motion. 

In this case, the evidence prior to September 2003, does not indicate such symptoms.  Rather the evidence indicates some degenerative changes present, and mild narrowing of the C2 through C5 disc spaces, and minimal foraminal encroachment on the right at C4-C5.  As such a higher evaluation prior to September 2003 under the old criteria are not met.  

Under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent prior to March 15, 2011 and in excess of 20 percent thereafter for his service-connected cervical spine disability.  In this regard, the evidence of record prior to march 2011 fails to demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees or, the combined range of motion of the cervical spine not greater than 170 degrees or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  And from and after March 2011, the evidence does not demonstrate forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Nor is there unfavorable ankylosis of the entire cervical spine

The Board finds that the Veteran experiences limitation of motion with pain as a result of his neck disability.  However, he does not have limitation of motion due to pain such that it would limit the Veteran's motion to a degree to warrant a higher evaluation.  As such, he is not entitled to a rating in excess of 10 percent prior to March 2011, or 20 percent thereafter.  See DeLuca, supra.

Additionally, the Board notes that, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  With respect to the Veteran's upper extremities, the Board notes that 2004 treatment reports indicated numbness and tingling in both hands.  However, upon examination, neither VA examiner found or diagnosed any neurological disorder stemming from the service-connected cervical spine disability. The objective medical evidence of record fails to demonstrate that the Veteran's cervical spine disability results in any associated objective neurological abnormalities.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to March 15, 2011, and in excess of 20 percent thereafter, for his service-connected neck back disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Board observes that the Veteran reported that he experienced flare-ups, but also denied that he had any incapacitating episodes.  Neither the Veteran nor the examiners indicated that bed rest was prescribed by a physician.  As no incapacitating episodes, meaning a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, have been indicated, the Veteran is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Finally, the Board notes that no higher evaluation is warranted under Diagnostic Code 5003 for arthritis.  Here, the Board notes that the Veteran does not warrant a separate additional 10 percent disability rating for arthritis under Diagnostic Code 5003.  In this regard, the Board notes that Note 1 to Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings with ratings based on limitation of motion.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected neck disability; however, the Board finds that his symptomatology was stable for the evaluation periods in this case.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the evaluations in this case adequately take the Veteran's noted complaints of pain into consideration.  And the VA examiners found that, while there was some pain, there was no fatigue, weakness or incoordination with repetitive motion.  Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected disability are contemplated in the rating assigned.  There is no indication that pain, due to disability, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. See also 38 C.F.R. § 4.7; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). However, as the Veteran has already been assigned a compensable evaluation under VA's Rating Schedule, 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the Veteran's claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board notes that one the VA examinations of the Veteran appears to have been conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  The findings regarding the Veteran's neck disability are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran meets the numerical criteria set forth above.  However, the Veteran's medical records do not indicate that the Veteran is unable to work due to his service-connected neck disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

A rating in excess of 10 percent prior to March 15, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the cervical spine is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, in January 2004 the RO denied the Veteran's claims for a higher evaluation for prostatitis, and entitlement to service connection for hypertension.  In July 2004, the Veteran submitted a statement in which he requested that his claims for hypertension and prostatitis be reconsidered.  The Board has accepted this statement as a notice of disagreement with the initial evaluations assigned.  38 C.F.R. § 20.201.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

With respect to the Veteran's claim of entitlement to service connection for a disability of the colon, to include diverticulitis and/or diverticulosis, the Board notes that the Veteran was provided a VA examination dated in March 2011.  The Veteran was noted to have a history of diverticulosis, but no diagnosed diverticulitis.  The examiner indicated that he was asked to opine on the nature, extent, onset and etiology of diverticulitis.  The examiner stated that there was no documentation of diverticulitis in the Veteran's medical records,  just diverticulosis, and stated that these were not the same conditions.  As the Veteran did not have diverticulitis, the examiner stated that no opinion would be rendered as to that condition.  The examiner also did not render an opinion regarding diverticulosis.

Based on the foregoing, the Board finds that this matter should be remanded.  The Veteran's claims file should be forwarded to the individual who conducted the March 2011 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any diverticulosis the Veteran may have.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the March 2011 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of entitlement to a higher evaluation for prostatitis, and entitlement to service connection for hypertension, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from the VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  If the individual who conducted the March 2011 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the March 2011 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran have diverticulosis? 

(b)  If the examiner finds that the Veteran has diverticulosis, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


